     Case 2:20-cv-00283-WBS-GGH Document 67 Filed 04/15/21 Page 1 of 3


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   MALANJE PHEA,                            No. 2:20-cv-00283 WBS GGH P
13                 Petitioner,

14         v.                                 ORDER
15   CHRISTIAN PFEIFFER, Warden,

16                 Respondent.

17

18                                 ----oo0oo----

19              Petitioner has filed an application for a writ of

20   habeas corpus pursuant to 28 U.S.C. § 2254.        The matter was

21   referred to a United States Magistrate Judge pursuant to 28

22   U.S.C. § 636(b)(1)(B) and Local Rule 302.

23              On February 17, 2021, the magistrate judge filed

24   findings and recommendations recommending dismissing petitioner’s

25   habeas petition.     (Docket No. 52.)    Petitioner filed objections

26   to the February 17, 2021 findings and recommendations.          (Docket

27   Nos. 55, 58.)    Petitioner then filed a “Timely Notice of Appeal

28
                                          1
     Case 2:20-cv-00283-WBS-GGH Document 67 Filed 04/15/21 Page 2 of 3


1    and Request for a Certificate of Appealability”.1         (Docket No.

2    59).

3                  Before the initial Notice of Appeal was filed, on March

4    12, 2021, the magistrate judge filed findings and recommendations

5    recommending denying petitioner’s motion to stay.         (Docket No.

6    63.)       Neither party filed objections to the March 12, 2021

7    findings and recommendations.       Petitioner the filed a second

8    “Timely Notice of Appeal and Request for a Certificate of

9    Appealability”, which appears substantially similar to the prior

10   Notice of Appeal.      (Docket No. 65.)

11                 While it is unclear what exactly the petitioner is

12   appealing, it appears that he is challenging the magistrate

13   judge’s February 17, 2021 findings and recommendations

14   recommending that his petition be denied, and seeks Ninth Circuit

15   review of those findings and recommendations, separate from his

16   objections that he previously filed.       Given the timing of the

17   second notice of appeal, he may also be appealing the

18   recommendation that his request to stay be denied.

19                 “The filing of a notice of appeal is an event of

20   jurisdictional significance--it confers jurisdiction on the court

21   of appeals and divests the district court of its control over

22   those aspects of the case involved in the appeal.”         Griggs v.

23   Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982).          Given

24   petitioner’s appeal, this court has been divested of its

25   jurisdiction to review both the February 17, 2021 findings and

26

27          1  The court expresses no opinion as to whether the Notice
     of Appeal was in fact “timely”, but states the full name of the
28   petitioner’s filing as listed in the caption of the document.
                                     2
     Case 2:20-cv-00283-WBS-GGH Document 67 Filed 04/15/21 Page 3 of 3


1    recommendations and the March 12, 2021 findings and

2    recommendations.     Accordingly, the court declines to address the

3    pending findings and recommendations at this time, and all

4    proceedings are hereby STAYED pending resolution of the appeal.

5               IT IS SO ORDERED.

6     Dated:   April 15, 2021

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          3
